            Case 2:18-cv-01057-DB Document 121 Filed 12/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GLENN O’CONNOR,                                      No. 2:18-cv-1057 DB P
12                         Plaintiff,
13              v.                                         ORDER
14    W. PEREZ, et al.,
15                         Defendants.
16

17             Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §

18   1983. Plaintiff claims defendants violated his Eighth Amendment rights. Presently before the

19   court is defendants’ motion to modify the Discovery and Scheduling Order. (ECF No. 120.)

20             Defendants request that the court extend the deadline to take plaintiff’s deposition and to

21   file dispositive motions. Counsel for defendants made arrangements to take plaintiff’s deposition

22   on December 7, 2020. However, due to maintenance at the facility where plaintiff is housed the

23   deposition cannot take place on that date. Counsel has arranged to take plaintiff’s deposition at

24   the earliest available date, December 28, 2020. Good cause appearing the court will grant the

25   motion to modify the Discovery and Scheduling Order.

26   ////

27   ////

28   ////
                                                          1
         Case 2:18-cv-01057-DB Document 121 Filed 12/10/20 Page 2 of 2


 1             For the reasons stated above, IT IS HEREBY ORDERED that:

 2             1. Defendant’s motion to modify the Discovery and Scheduling Order (ECF No. 120) is

 3                  granted;

 4             2. Defendants have until December 31, 2020 to take plaintiff’s deposition;

 5             3. The deadline for filing dispositive pre-trial motions is continued to February 26, 2021;

 6                  and

 7             4. In all other respects, the court’s November 6, 2019 Discovery and Scheduling Order

 8                  remains the same.

 9   Dated: December 10, 2020
                                                               /s/DEBORAH BARNES
10                                                             UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21   DLB:12
     DLB:1/Orders/Prisoner/Civil.Rights/ocon1057.eot(D)5
22

23

24

25

26

27

28
                                                           2
